Citation Nr: 1760171	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome (IBS).

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a skin disability, claimed as cysts on back.

3.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1976 with additional reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the appeal has since transferred to the RO in Cleveland, Ohio.

The Veteran presented sworn testimony at a hearing before the undersigned in August 2017.

The Board finds new and material evidence sufficient to reopen the Veteran's claims for service connection for a skin disability and migraine headaches was submitted during the Veteran's August 2017 hearing.  As such, the issues will be addressed on a de novo basis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for IBS and a cyst on the back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's migraine headaches began in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In the instant case, the Veteran has competently and credibly testified that she first experienced headaches during service, and that she currently experiences headaches.  See August 2017 Hearing Transcript at 11.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current headaches and the headaches she experienced during service. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's headaches initially began during service and have been recurrent since.  Id. at 9.  As such service connection is warranted.  See 38 C.F.R. § 3.303(a).


ORDER


Service connection for headaches is granted. 


REMAND

The Board finds that remand is required to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's cysts on her back.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran asserts that she has had cysts, or bumps come and go on her back that have been recurrent since service.  As she has not yet been afforded a VA examination for this disability, one must be provided to her on remand. 

Additionally, the Board finds that remand is necessary to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's IBS.  While throughout the appeal this issue has been claimed as IBS, the Veteran also indicated that she has a diagnosis of diverticulitis.  See August 2017 Hearing Transcript at 17. Thus, the Veteran should be provided with an examination that addresses all potential theories of entitlement. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any missing VA treatment records and associate them with the claims file.

2. Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her skin and gastrointestinal disabilities that are not already of record.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of her skin and gastrointestinal disabilities.  She should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of her skin disability, claimed as cysts on back.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests deemed necessary should be administered.

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's skin disabilities, a diagnosis of cysts on back must be ruled in or out. 

(b)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder is related to or had its onset in service.

(c) As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder was caused or aggravated by one of her service-connected disabilities.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of her gastrointestinal disability, claimed as IBS.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests deemed necessary should be administered.

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's gastrointestinal disabilities. 

(b)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder is related to or had its onset in service.

(c) As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder was caused or aggravated by one of her service-connected disabilities, to include her service-connected hemorrhoids.

5. Readjudicate the claim on appeal, undertaking any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and return the matter to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


